—In an action to recover damages for personal injuries, the defendants appeal from an order of *447the Supreme Court, Nassau County (Franco, J.), dated April 4, 2000, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants established a prima facie case that the plaintiff’s injuries were not serious through the affirmed report of a doctor who examined the plaintiff and concluded that his injuries were merely cervical and lumbar sprains which had been resolved (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The medical evidence submitted by the plaintiff in opposition to the motion failed to raise a triable issue of fact (see, CPLR 3212 [b]). Therefore, the motion should have been granted. Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.